 


110 HR 210 IH: Medicaid Newborn Coverage Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 210 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Serrano introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to waive the requirement for proof of citizenship during first year of life for children born in the United States to a Medicaid-eligible mother. 
 
 
1.Short titleThis Act may be cited as the Medicaid Newborn Coverage Act of 2007.  
2.Waiver of requirement of proof of citizenship during first year of life for children born in the United States to a Medicaid-eligible mother 
(a)In generalSection 1903(x)(2) of such Act (42 U.S.C. 1396b(x)(2)), as amended by section 405(c)(1) of the Medicare Improvements and Extension Act of 2006 (division B of Public Law 109–432, is amended— 
(1)by striking or at the end of subparagraph (C); 
(2)by redesignating subparagraph (D) as subparagraph (E); and 
(3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)and is a child born to a woman eligible for and receiving medical assistance under this title on the date of the child’s birth, without regard to the child’s basis of eligibility for medical assistance, but only with respect to medical assistance for items and services furnished during the child’s first year of life; or. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and section 1903(x)(2)(D) of the Social Security Act, as inserted by subsection (a)(4), shall apply to children born on or after the date of the enactment of this Act. 
 
